In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-19-00377-CV
                                   ________________________


                             SUSAN EILEE PRESTON, APPELLANT

                                                    V.

                          STEPHEN JAMAINE PRESTON, APPELLEE


                             On Appeal from the 264th District Court
                                       Bell County, Texas
                 Trial Court No. 301,254-01; Honorable Paul L. LePak, Presiding


                                           December 5, 2019

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, Susan Eilee Preston, appearing pro se, appeals from the trial court’s

Order Denying Requested Relief in Motion for Enforcement of Agreed Final Decree of

Divorce.1 Preston did not pay the requisite filing fee of $205 upon filing her notice of



        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this court by the
Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
appeal. By letter dated October 24, 2019, the clerk of this court notified Preston that the

filing fee was overdue and that unless she was excused from paying court costs under

Rule of Appellate Procedure 20.1, failure to pay the filing fee by November 4 would result

in dismissal of the appeal.


       To date, Preston has not responded to the clerk’s letter, paid the filing fee, made

other arrangements, or sought to proceed without payment of court costs. Unless a party

is excused from paying a filing fee, the clerk of this court is required to collect filing fees

set by statute or by the Texas Supreme Court when an item is presented for filing. TEX.

R. APP. P. 5, 12.1(b). Although the filing of a proper notice of appeal invokes an appellate

court’s jurisdiction, if a party fails to follow the prescribed rules of appellate procedure, the

appeal may be dismissed. Id. at 25.1(b).


       Having provided Preston a reasonable opportunity to cure this defect, this appeal

is dismissed for her failure to comply with a requirement of the appellate rules and with a

notice from the clerk requiring action within a specified time. TEX. R. APP. P. 42.3(c).



                                                    Per Curiam




                                               2